J-S75022-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES DUBROCK                              :
                                               :
                       Appellant               :   No. 822 WDA 2019


              Appeal from the PCRA Order Entered April 29, 2019,
               in the Court of Common Pleas of Jefferson County,
             Criminal Division at No(s): CP-33-CR-0000223-2016,
                            CP-33-CR-0000226-2016.


BEFORE:      STABILE, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                            FILED MARCH 30, 2020

        James Dubrock appeals pro se from the order that denied his first

petition filed pursuant to the Post Conviction Relief Act. 42 Pa.C.S.A. §§ 9541-

46. We affirm.

        Previously, this Court summarized the pertinent facts and procedural

history as follows:

               On February 29, 2016, a fire was set at the residence of
           Jason and Kayla Little which they shared with four minor
           children. Responding officers located a vehicle registered to
           [Dubrock] in the general area of the Little residence.
           [Dubrock] was flown for emergency treatment. A gasoline
           container was located nearby after emergency personnel
           followed a set of footprints from the wrecked vehicle up an
           embankment.      Law enforcement recovered [Dubrock’s]
           clothing and noted an odor of gasoline. Video surveillance
           from the Little residence showed a male come to the
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S75022-19


          residence at approximately 1:00 am. A few minutes later a
          bright light is seen as a fire began burning up on the porch.
          The male is seen running from the residence to a nearby
          vehicle with a gasoline can in his hand. The clothing worn
          by the individual was consistent with the clothing recovered
          from [Dubrock] at the hospital. In addition to the residents
          of the home[,] fifteen firefighters responded to extinguish
          the fire.

             The Commonwealth initially charged [Dubrock] with
          eighty offenses at the above-captioned docket numbers. On
          October 11, 2016, [Dubrock] entered a nolo contendere plea
          to six counts of arson at CP-33-CR-0000226-2016.

Commonwealth v. Dubrock, 200 A.3d 617 (Pa. Super. 2018), unpublished

memorandum at 1-2 (citation and footnote omitted).1

       On October 19, 2016, the trial court sentenced Dubrock to six

consecutive terms of three to twenty years of incarceration—an aggregate

term of 18 to 120 years in prison. Thereafter, the trial court denied Dubrock’s

timely filed post-sentence motion. Dubrock then filed an appeal to this Court

in which he raised a challenge to the discretionary aspects of his sentence.



____________________________________________


1 Although Dubrock listed two docket numbers on his single notice of appeal,
we find no violation of Commonwealth v Walker, 185 A.2d 969 (Pa. 2018),
Commonwealth v. Creese, 216 A.3d 1142 (Pa. Super. 2019), given the
circumstances of this case. Initially, we note that the trial court consolidated
these cases for trial. See Commonwealth v. Shreffler, 201 A.3d 757, 761
n.12 (Pa. Super. 2018) (concluding quashal is inappropriate when separate
dockets had been consolidated by court order).         Moreover, as explained
above, Dubrock entered his nolo contendere plea to six arson counts at Case
No. 226-2016. The Commonwealth withdrew the remaining charges at that
docket, as well as all charges at Case No. 223-2016. Thus, we conclude
Dubrock’s inclusion of Case No. 223-2016 on his notice of appeal is of no
significance.


                                           -2-
J-S75022-19


We rejected this claim and affirmed his judgment of sentence on October 31,

2018. Dubrock, supra. Dubrock did not seek further review.

      On April 4, 2019, Dubrock filed a pro se PCRA petition. The PCRA court

appointed counsel, and, on April 26, 2019, PCRA counsel filed a “no-merit”

letter and petition to withdraw pursuant to Commonwealth v. Turner, 544

A.2d 927 (Pa. 1988), and Commonwealth v. Finley 550 A.2d 213 (Pa.

Super. 1988) (en banc). In his letter, PCRA counsel explained why the issues

Dubrock raised in his petition lacked merit, including counsel’s conclusion that

the record established Dubrock voluntarily and intelligently entered his nolo

contendere plea.

      On April 29, 2019, the PCRA court granted PCRA counsel’s petition to

withdraw and issued Pa.R.Crim.P. 907 notice of its intention to dismiss

Dubrock’s PCRA petition without a hearing.      Dubrock filed a response. By

order entered April 24, 2019, the PCRA court denied Dubrock’s petition. This

appeal followed.   Both Dubrock and the PCRA court have complied with

Pa.R.A.P. 1925.

      The Superior Court’s standard of review of the denial of a PCRA petition

is limited to examining whether the court’s rulings are supported by the

evidence of record and free of legal error. Commonwealth v. Volk, 138 A.3d

659, 661 (Pa. Super. 2016).

      In his pro se brief, Dubrock does not provide a separate statement of

questions involved. See Pa.R.A.P. 2116(a). Instead, throughout his brief, he


                                     -3-
J-S75022-19


provides a rambling and, at times, repetitive set of issues with regard to each

specific constitutional right he believes was violated. See Dubrock’s Brief at

11-20.2 In order to preserve any of these claims, Dubrock had to raise them

in his Rule 1925(b) statement. See Commonwealth v. Parrish, ___ A.3d

___ (Pa. 2020), 2020 WL 355016 (discussing history of Pa.R.A.P. 1925).

Although not “concise,” essentially Dubrock claims in his Rule 1925(b)

statement that plea counsel’s failure to investigate the case and file

appropriate pre-trial motions caused him to enter a nolo contendere plea that

was “un-intelligent, coerced, and under threat.”       Rule 1925(b) Statement,

6/17/19, at 1, ¶ 2 (excess capitalization omitted).3

        Dubrock’s claims essentially involve his averment that plea counsel’s

alleged ineffectiveness caused him enter his nolo contendere plea.4 To obtain

relief under the PCRA premised on a claim that counsel was ineffective, a

petitioner must establish by a preponderance of the evidence that counsel's

ineffectiveness so undermined the truth-determining process that no reliable



____________________________________________


2   We note that the Commonwealth did not file a brief.

3 In his Rule 1925(b) statement, Dubrock also raised the claim that PCRA
counsel was ineffective. He may not raise his claim of PCRA counsel’s
ineffectiveness for the first time on appeal. see generally, Commonwealth
v. Ford, 44 A.3d 1190 (Pa. Super. 2012).

4 “It is well established that a plea of nolo contendere is treated as a guilty
plea in terms of its effect upon a given case.” Commonwealth v. V.G., 9
A.3d 222, 226 (Pa. Super. 2010).


                                           -4-
J-S75022-19


adjudication of guilt or innocence could have taken place. Commonwealth

v. Johnson, 966 A.2d 523, 532 (Pa. 2009).                “Generally, counsel’s

performance is presumed to be constitutionally adequate, and counsel will

only be deemed ineffective upon a sufficient showing by the petitioner.” Id.

This requires the petitioner to demonstrate that: (1) the underlying claim is

of arguable merit; (2) counsel had no reasonable strategic basis for his or her

action or inaction; and (3) petitioner was prejudiced by counsel's act or

omission. Id. at 533.

      Ineffective assistance of counsel claims arising from the plea bargaining-

process are eligible for PCRA review. Commonwealth v. Kelley, 136 A.3d

1007, 1012 (Pa. Super. 2016). Allegations of ineffectiveness in connection

with the entry of a guilty plea will serve as a basis for relief only if the

ineffectiveness caused the defendant to enter into an involuntary or

unknowing plea. Id. at 1013. When the defendant enters his plea on the

advice of counsel, the voluntariness of the plea depends on whether counsel’s

advice was within the range of competence demanded of attorneys in criminal

cases. Id.

      Here, the PCRA court determined that Dubrock’s responses during his

written and oral plea colloquies refuted his claim that plea counsel coerced or

induced him to enter his plea. The court explained:

            PCRA counsel’s analysis was clear and succinct with
         respect to the voluntariness of [Dubrock’s] plea. It warrants
         expansion in one respect, however, and that is with regard
         to the nature of the pleas.

                                     -5-
J-S75022-19


           [Dubrock] pled “nolo contendere” instead of “guilty,”
        because, as [PCRA counsel] pointed out, [Dubrock] claimed
        the that the injuries he sustained from a car accident on the
        night in question left him unable to remember his earlier
        actions.    As the phrase “nolo contendere” connotes,
        however, he was willing to concede that the
        Commonwealth’s evidence was sufficient to convict him of
        the charges to which he pled. He made that concession
        even after hearing the elements of Arson—Danger of Death
        or Bodily Injury, the facts supporting each of the six counts,
        and the Court’s explanation regarding the meaning and legal
        ramifications of a nolo plea. [Dubrock] tacitly admitted
        therefore, that he understood the evidence and expressed
        his intention not to contest it. The law does not allow him
        to now undo that admission via a collateral petition. See
        Commonwealth v. Muhammad, 794 A.2d 378, 384 (Pa.
        Super. 2002) (“We note that one is bound by one’s
        statements made during a plea colloquy, and may not
        successfully assert claims that contradict such statements”).

           In light of the foregoing, i.e., because the pleas in this
        case were entered knowingly and voluntarily, [Dubrock]
        does not get to go back and test the evidence to see whether
        a jury would have agreed with his interpretation of the
        evidence. [Dubrock] expressly forfeited that right and, just
        as he cannot rescind his prior admissions, cannot withdraw
        that prior waiver.

        The law recognizes, of course, that an attorney’s actions
        may be so coercive as to overcome a defendant’s free will
        in the plea bargaining process. Here, though, the record
        speaks of a fully autonomous individual who affirmatively
        decided to accept a plea deal.

PCRA Court Opinion, 5/29/19, at 1-2.

     Our review of the record supports the PCRA court’s conclusion that

Dubrock voluntarily and knowingly entered his nolo contendere plea. As noted

by the PCRA court, Dubrock is bound by the statements he made in his written

and oral plea colloquies. See generally, Commonwealth v. Pollard, 832



                                    -6-
J-S75022-19



A.2d 517 (Pa. Super. 2003). In this appeal, Dubrock essentially attempts to

contradict his statements by raising multiple claims of plea counsel’s

ineffectiveness. This he cannot do.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/30/2020




                                      -7-